 In the Matter of CHARLES E. REED& Co.andINTERNATIONAL ASSOCIA-TION OF MACHINISTS,DISTRICT 8, AFFILIATED WITH THE A. F. OF L.CaseNo. 13-R-2135.Decided Jamraary5, 1944Fyffe& Clarke,by Mr.JohnHarrington,,ofChicago,Ill., for theCompany.Messrs.P. L. SiemillerandRussell R. Oddo,of Chicago,Ill., forthe Union.Mr. Robert E. Tiliman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Association of Machin-ists,District 8, affiliated with the A. F. of L., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Charles E. Reed & Co., herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before George S. Freudenthal, Jr., Trial Examiner.Said hearing was held at Chicago, Illinois, on November 23, 1943.The Company and the Union appeared, participated, and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The rulingsof the Trial Examiner made. at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYCharles E. Reed & Co., an Illinois corporation, operates a machineshop in Chicago, Illinois.During the first 10 months of the year1943 the value of the Company's products was in excess of $100,000,of which approximately 35 percent was shipped to firms outside the54 N. L.R. B., No. 40.322 CHARLES E. REED & CO.323State of Illinois.During the same period the Company purchasedraw materials having a value in excess of $40,000 from warehouseswithin the State of Illinois.More than 50 percent of such raw ma-terialswas originally purchased outside the State of Illinois by theCompany's suppliers.The Company admits that it is engaged incommerce within the meaning of the Act.H. THE ORGANIZATION INVOLVEDInternationalAssociation ofMachinists,District 8, is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.III.THE QUESTION OONCERNING REPRESENTATIONBy letter dated October 25, 1943, the Union notified the Companyof its claim to represent a majority of the Company's employees andrequested recognition as their exclusive bargaining representative.By letter dated October 28, 1943, the Company informed the Unionthat it would refuse to grant- such recognition unless and until theUnion should be certified by the Board.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union petitions for a unit of all 'production and maintenanceworkers, excluding guards, office clerical employees, and supervisoryemployees with the power to hire, discharge, or otherwise affect thestatus of employees, or effectively recommend such action.The Com-pany has no objections to this proposed unit.The Union contendsthat Thomas J. Murphy should be excluded from the unit as a super-visory employee and that Thomas McKiernan should be included asa production employee.The Company takes no position as to Murphyand agrees that McKiernan should be in the production andmaintenance unit.Thomas J. Murphyappears on the pay roll as the only employeeunder the classification "maintenance."His duties include the main-tenance and repair of machines and heating equipment.He is not'The Regional Director stated that the Union had submitted to him 28 application-for-mPmhership cards, all bearing apparently genuine original signatures;and that 27 of thecards bore names of persons whose names appeared on the Company's November12, 1943,pay roll,which listed 31 employees in the unit hereinafter found to be appropriate. 324DECISIONSOF NATIONALLABOR RELATIONS BOARDengaged in production except when, on occasion, he instructs newemployees as to the operation of machines.Although not regularlyin charge of a group of employees, Murphy has the power to hire anddischarge, and when needed, acts in the capacity of foreman over theday or night shift.Other than Murphy, there are only two persons inthe plant possessing supervisory powers, namely, the president and theplant superintendent. -We find that Murphy is clearly a supervisoryemployee, and we shall exclude him from the unit as such.Thomas McKiernanis one of three employees of the Company whoare sworn into the auxiliary army police, the other two being Murphy,above, and a third employee who is a full-time guard.McKiernan isemployed from 90 to 95 percent of his working time as a turret latheoperator, a production job.He is not uniformed but carries armswhen acting in a guard capacity during the remainder of his workingtime.We find that McKiernan's major employment is in the capacityof a production employee and that, 'in such capacity, he has a suf-ficiently substantial interest in the selection of a collective bargainingrepresentative for the production and maintenance employees, to war-rant his inclusion in the unit hereinafter found to be appropriate.We do not regard the fact that he is employed as a militarized guarda very minor portion of the time as,an adequate reason to deny himthe right to representation-in his capacity as a production and main-tenance employee.We shall include him in the unit.We find that all production and maintenance workers employed bythe Company, including Thomas McKiernan, but excluding guards,office clerical employees, foremen, and other supervisory employeeswith authority to hire, promote; discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion herein, subject to the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is hereby CHARLES E. REED & CO.325DIRECTED that, as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with Charles E.Reed & Co., Chicago, Illinois, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on va-cation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause, and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desireto be represeiited^by, Internat'ioiial 'Association ofMachinists, Dis-trict 8, A. F. of L.,2 for the purposes of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.2 The Union expressed a preference at the hearing that itsnameappear on the ballotas set forth in the Direction of Election.